Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1 and 2 are pending and claims 1 and 2 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohwada (U.S. 2012/0204839) in view of Yamazaki (U.S. 2019/0078543) and Yasuda (U.S. 2017/0145974).
With respect to claim 1, Ohwada discloses an electromagnetic fuel injection valve (figure 1) comprising a valve housing  (#10) that has a valve seat (12) in one end part thereof,
a hollow fixed core (1) that is connected to an other end of the valve housing (figure 1),
a coil (5) that is disposed on an outer periphery of the fixed core (1),

a movable core (2) that is slidably fitted onto the rod while opposing an attracting face of the fixed core (allowing 2 to be a movable core),
a valve-open side stopper (top part of 3 above that of 2) that is fixed to the rod and, by abutting against the movable core, that is attracted to the attracting face when the coil is energized, causes the valve body to undergo a valve-opening operation (causing 3 to move upwards against 6),
a valve-closed side stopper (9) that is fixed to the rod further on the valve seat side than the valve-open side stopper,
a valve spring that urges the valve body in a valve-closing direction (6), and
an auxiliary spring (8) that exhibits a spring force (force from 8) that urges the movable core to move away from the valve-open side stopper (paragraph 0026) and abut against the valve-closed side stopper when the coil is unenergized (paragraph 0026), and
wherein a second curved face part (figure 2, the rounded end of 31 near where 3a is pointed) is provided in an outer peripheral part of a surface, opposing the movable core (of 3 opposite 2), of the valve-open side stopper, the second curved face part having an arcuate cross-section (cross section of the end of 31 at near 3a)and being capable of abutting against the movable core (where 3a).
However Ohwada fails to disclose a first curved face part is protruded from a surface, opposing the movable core, of the fixed core, the first curved face part having an arcuate cross-section and being capable of abutting against the movable core. Ohwada also fails to disclose the valve open side stopper comprises a flange portion against which the auxiliary spring abuts, and a cylindrical shaft portion projecting from the flange portion toward the movable core side, wherein the auxiliary spring is arranged to surround the cylindrical shaft portion. 

It would have been obvious to one having ordinary skill in the job before the effective filing date of the claimed invention to incorporate the arcuate structure of Yamazaki on the fixed core and facing the movable core into the structure of Ohwada to improve the reliability of the fluid control solenoid and prevent excessive stress at the colliding portion. The combination using the arcuate section of 25 an that of the surface of figure 10 as noted in Yamazaki into that of Ohwada to allow for the improved reliability of the solenoid. 
Yasuda, figure 3, discloses a valve open side stopper (48) comprises a flange portion (48a) against which the auxiliary spring abuts (55 abuts 48a), and a cylindrical shaft portion (48b) projecting from the flange portion toward the movable core side (as seen 48b projects from 48a to that of movable core 41, wherein the auxiliary spring is arranged to surround the cylindrical shaft portion (as seen in figure 3), noting that a further spring is located at 54 as well above the flange portion and surround still the needle. Yasuda discloses the benefit of suck a valve spring arrangement suppresses an influence of fuel viscosity on responsiveness during a vale opening operation and improves responsiveness when the valve opens (paragraphs 0008-0009 and 0036). 

With respect to claim 2, Ohwada as modified by Yamazaki discloses  a first surface, opposing the fixed core, of the movable core is formed as a taper face having a diameter thereof increased in going away from the fixed core (being the surface shown in figure 10 of Yamazaki, being tapered and having a diameter thereof increased as it goes away from the fixed core), and 
a second surface, opposing the valve-open side stopper, of the movable core is formed as a flat face orthogonal to an axis of the rod (as the surface for 2 opposite 3 is flat and orthogonal to that of the rod, not including that of 2a in figure 2, or best, in figure 5, the corner formed by 2a and that of 25, being formed of two flat faces that are orthogonal (i.e. the surface of 2a at the top and that of 25 on the side). 
Response to Arguments/Amendments
	The Amendment filed (01/21/2022) has been entered. Currently claims 1-2 are pending and claims 1-2 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (09/23/2021). Applicant’s arguments, see Applicants Arguments, filed 01/21/2022, with respect to the previous rejection have been fully considered and are persuasive in view of the amendments.  See the above application of Yasuda which is now modifying the Ohwada to have the stopper include a flange and the auxiliary spring is now placed between the valve and the flange of the stopper to assists in the responsiveness when the valve opens as well as during a valve opening operation. The examiner notes, that the reference Yamada can also be used as a primary reference with Ohwada and Yamazaki disclosing the missing elements therein. Applicants previous argument towards the function of the auxiliary spring are no longer pending to the current combination (as though Ohwada does disclose the spring and it does urge the two elements together as claimed, the inclusion of Yamada being the same dual spring and flange combination is now used in the combination). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752